 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DEBBY K. BRADY,                                    No. 2:19-cv-01116-AC
12                       Plaintiff,
13            v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18          Plaintiff is proceeding in this social security matter pro se. The matter is accordingly

19   referred to the undersigned pursuant to E.D. Cal. 302(c)(21) and Appx. A(j)(1). On June 18,

20   2019 plaintiff was served with a Consent or Decline form which she was directed to file by

21   September 19, 2019. ECF No. 3. Plaintiff did not file the form indicating whether she consents

22   to Magistrate Judge jurisdiction.

23          In light of plaintiff’s pro se status, the court informs plaintiff that consenting to Magistrate

24   Judge jurisdiction is not required but is the general practice for Social Security cases in the

25   Eastern District of California. In this district, Magistrate Judges are most familiar with Social

26   Security cases and the applicable law. Consent to Magistrate Judge jurisdiction enables the

27   Magistrate Judge to rule directly on the case, which prevents delay. If plaintiff chooses to decline

28   Magistrate Judge jurisdiction, this case will be assigned to a District Judge. In that case, the
 1   matter will likely be referred to the Magistrate Judge for preparation of findings and
 2   recommendations, which will then be sent to the district judge for a final order after a period of
 3   time for objections from either party. That process takes more time. In this case, the defendant
 4   has already agreed to Magistrate Judge jurisdiction. ECF No. 4.
 5          The Clerk of Court is hereby directed to serve this order and a second copy of the Consent
 6   or Decline form upon plaintiff, and plaintiff is ORDERED to file his consent or decline form no
 7   later than October 18, 2019. Failure to file the form may result in dismissal for failure to
 8   prosecute this case.
 9          IT IS SO ORDERED.
10   DATED: October 7, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
